PER CURIAM.
The plaintiff in the trial court seeks reversal of an order dismissing the municipality as a party-defendant in a tort case. The only charge against the municipality arises under the doctrine of respondeat superior for alleged actions of one of its police officers, committed outside the territorial jurisdiction of the municipality, which resulted in the false arrest of the plaintiff.
We find that if the act was committed it was an ultra vires act of the municipal employee beyond the geographical boundaries of the municipality and, therefore, the municipality would not be liable under the doctrine of respondeat superior. See: Town of Palm Beach v. Vlahos, 153 Fla. 781, 15 So.2d 839, modified 154 Fla. 159, 15 So.2d 848; City of Coral Gables v. Giblin, Fla.App.1961, 127 So.2d 914; Collins v. State, Fla.App.1962, 143 So.2d 700.
Affirmed.